DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over King (US Pat. No. 2,014,255), in view of Cortes (US Pub. No. 2002/0092591).
Regarding claim 9, King teaches a tire (inherently requires a wheel in order to function as intended) (limitation of “for a floor treatment appliance” is an intended use which does not further limit .


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US Pub. No. 2008/0281470) in view of King (US Pat. No. 2,014,255) and Cortes (US Pub. No. 2002/0092591).
Regarding claim 1, Gilbert teaches an automatically moving floor treatment apparatus (paragraph [0071]) comprising at least one wheel 501 (paragraph [0077]; figure 2), wherein the wheel can comprise a tire with surface features to reduce slippage (paragraph [0112). Gilbert does not specifically disclose the use of heterogeneous profile blocks.  King teaches a tire comprising a circumferential surface of profile blocks formed in succession in the circumferential direction, where successive groups of tread projections are arranged in such a way that there is no definite circumferential or transverse grouping, there is an improved distribution of stress over an irregular network of separating grooves or channels, the projections are separated by irregularly intersecting grooves which may be wholly or partly of non-uniform or uniform width, the grooves between the projections intersect any two parallel lines drawn across that portion of the tread in contact with the road at different intervals and with varying angularity, and the tread projections are of irregular outline (page 1, column 1, line 46 – page 2, column 1, line 26; figures 1-2). It would have been obvious to one of ordinary skill in the art to use a block pattern as taught by King on the tire of the apparatus of Gilbert in order to add traction and to reduce the rate of tire wear (see King at page 1, column 2, lines 3-14).  Given the teachings of King, it would have been obvious to one of ordinary skill in the art to use a completely heterogenous profile of profile blocks in the circumferential direction, and to use different distances between the profile blocks relative to one another, as being taught or suggested by King (see page 1, column 1, lines 1-5, 22-31, 46-55, column 2, lines 1-6, 18-26, 45-55, and page 2, column 1, lines 1-6 and 25-33. King does not specifically limit the side surfaces of the profile blocks to the radial direction, or limit the profile flanks to being parallel, but does not specifically disclose these features. Cortes teaches providing groove profiles for generally circumferential and/or generally lateral grooves with a tapered shape, preferably a V shape, with a preferable angle of greater than 90 degrees and less 
Regarding claim 2, King teaches profile blocks with different shapes, and that the profile blocks can be wholly non-uniform (page 1, column 1, line 46 – page 2, column 1, line 6; figures 1-2).
Regarding claim 3, King teaches the use of polygonal shapes (page 1, column 1, line 46 – page 2, column 1, line 6; figures 1-2).
Regarding claim 6, King teaches blocks with different spatial orientations (figures 1-2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of King and Cortes as applied to claim 1 above, and further in view of Kusakabe (JP61-006008).
Regarding claim 4, Gilbert (combined) does not specifically disclose that the blocks have different heights. Kusakabe teaches using land portions with different heights (figure 1b; abstract). It would have been obvious to one of ordinary skill in the art to use land portions with different heights as taught by Kusakabe in the apparatus of Gilbert (combined) in order to increase the traction of the tire (see Kusakabe at abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of King and Cortes as applied to claim 1 above, and further in view of Kim (KR20020037596).
Regarding claim 7, Gilbert (combined) does not specifically disclose using blocks with different hardness. Kim teaches using tire land portions having different hardness (abstract; figure). It would have been obvious to one of ordinary skill in the art to use land portions having different hardness as taught by Kim in the apparatus of Gilbert (combined) in order to increase the performance of the tire (see Kim at abstract).

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. Applicant argues that King does not teach or suggest profile flanks of adjacent profile blocks that are non-parallel to each other. Specifically, applicant argues that the teaching that irregularly intersecting grooves which may be wholly or partly of non-uniform width does not teach or suggest using opposing profile flanks that are arranged non-parallel to each other. This is believed to be an unreasonably narrow reading of this broad disclosure, given that using non-parallel profile flanks is a well-known feature, and the teaching of King is broad. However, to advance prosecution and to strengthen the rejections, Cortes has been cited to explicitly disclose such a feature, and it would have been obvious to combine the references for the reason set out above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        January 14, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 14, 2022